 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      JUSTIN HILLIARD, et al.,
                                                               Cause No. C21-5290RSL
 9
                              Plaintiffs,

10
                  v.                                           ORDER GRANTING LEAVE TO
                                                               WITHDRAW
11
      MAXIM HEALTHCARE SERVICES, INC.,

12
                              Defendant.

13

14
            This matter comes before the Court on “Plaintiff Counsel’s Motion for Leave to
15

16   Withdraw” (Dkt. # 14) and a duplicate motion filed at Dkt. # 15. The motion is unopposed and

17   therefore GRANTED. Mr. Weinmaster is no longer counsel of record for plaintiff and the Clerk
18   of Court is directed to terminate his participation in this case. Mr. Andy Herman remains as
19
     counsel for plaintiff.
20

21
            Dated this 8th day of June, 2021.
22

23
                                                Robert S. Lasnik
24                                              United States District Judge
25

26

27

28   ORDER GRANTING LEAVE TO WITHDRAW - 1
